DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-2, 4-12 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

         ‘An image display device for an electronic device, the image display device 

comprising:

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          wherein when the image display device is in a first usage state and the light beam 

is irradiated on the refractive structure layer, there is a first angle between the light 

beam and the reference plane, and the light beam is guided to a first pattern section of 

the plural pattern sections, so that a first image is displayed on the image display layer, 

wherein when the image display device is in a second usage state and the light beam is 

irradiated on the refractive structure layer, there is a second angle between the light 

beam and the reference plane, and the light beam is guided to a second pattern section 

of the plural pattern sections, so that a second image is displayed on the image display 

layer, wherein the first angle and the second angle are different.

         wherein there is a distance X between the light source and the image display 

layer, and a long side of each pattern section has a length Y, wherein X ≥ 1/3Y.’


           The subject matter as claimed was not taught, shown, or suggested with the prior art of record.
           The applicant amends independent claims 1, and 10 incorporating allowable claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852